

116 HR 4118 IH: Hate Crimes Commission Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4118IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Krishnamoorthi (for himself, Mr. Butterfield, Mr. Hastings, Mrs. Demings, Mr. Connolly, Mr. Yarmuth, Ms. Norton, Mr. Khanna, Mr. Espaillat, Mrs. Dingell, Ms. Brownley of California, Mr. Cicilline, Mr. Smith of Washington, Mr. Rush, Mr. Huffman, Mr. Garamendi, Mr. Grijalva, Mr. Pallone, Ms. Schakowsky, Ms. Kelly of Illinois, Mr. Engel, Ms. Dean, Mr. Sires, Mr. Evans, Mr. Lowenthal, Mr. Lynch, Mr. Carson of Indiana, Mr. Payne, and Mr. Langevin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a United States Commission on Hate Crimes to study and make recommendations on the
			 prevention of the commission of hate crimes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hate Crimes Commission Act of 2019. 2.FindingsThe Congress finds as follows:
 (1)The Federal Bureau of Investigation defines hate crime to be a criminal offense—such as murder, arson, or vandalism—against a person or property motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.
 (2)Forty-five States and the District of Columbia have statutes criminalizing various types of bias-motivated violence or intimidation.
 (3)The Federal Government has implemented crimes statutes since 1968, with the most recent law enacted in 2009.
 (4)Approximately 250,000 hate crimes happen each year, yet only 2 percent are reported to the Federal Bureau of Investigation (FBI).
 (5)Hate crimes not only damage the individual victim or victims, but also traumatize entire communities and erode public confidence in their safety.
 (6)According to multiple, nonpartisan studies, hate crimes have increased each consecutive year since 2015, with a 6.7-percent increase in reported hate crimes in 2016, one of the largest 1-year increases in over a decade.
 (7)In May 2017, the FBI found that White supremacists and right wing extremist groups were responsible for the most of any domestic extremist group.
 (8)According to the same FBI report, hate crimes against LGBTQ people have been on the rise over the past three years, with a majority targeting gay men.
 (9)In addition, the FBI reported that hate crimes motivated by anti-religious bias increased 23 percent, where 37 percent of that increase were anti-Jewish.
 (10)In February 2017, a White supremacist entered a bar in Kansas and shot at two Indian men, Srinivas Kuchibhotla and Alok Madasani while shouting racial epithets. Srinivas later died of his injuries.
 (11)In August 2017, the White nationalist and neo-Nazi protests in Charlottesville, Virginia, resulted in 1 death and 20 injuries from a White nationalist driving his car into a group of counter-protesters.
 (12)In July 2019, a Hindu priest in New York City was hospitalized after a man attacked him and screamed this is my neighborhood during the incident.
 (13)There is a clear need for stronger action to accurately report and effectively combat hate-based attacks.
			3.Establishment of Commission
 (a) EstablishmentThere is established the United States Commission on Hate Crimes (hereinafter in this Act referred to as the Commission).
 (b)MembershipThe Commission shall be composed of 12 members. Membership of the Commission shall be appointed in accordance with the following:
 (1)Two members shall be appointed by the majority leader of the Senate. (2)Two members shall be appointed by the minority leader of the Senate.
 (3)Two members shall be appointed by the Speaker of the House of Representatives. (4)Two members shall be appointed by the minority leader of the House of Representatives.
 (5)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Democratic Party.
 (6)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Republican Party.
 (7)Not more than 6 members of the Commission shall be from the law enforcement community and not more than 6 members of the Commission shall be of the civil rights community.
 (8)Not more than 6 of the members shall be of the same political party. 4.Duties of the CommissionThe Commission shall investigate the following:
 (1)If there has been an increase in hate crimes during the period beginning January 1, 2007, and ending 60 days after the date of enactment of this Act.
 (2)To the extent that any increase in the commission in hate crimes is determined to exist, what factors have contributed to such increase.
 (3)What policies or actions law enforcement agencies might adopt or engage in to reduce the commission of hate crimes.
 (4)The impact of underreporting on hate crimes statistics and hate crimes prevention. 5.ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President setting forth the results of the investigation under section 4.
 6.DefinitionIn this Act, the term hate crime means an offense under section 249 of title 18, United States Code. 